Citation Nr: 0843163	
Decision Date: 12/15/08    Archive Date: 12/23/08	

DOCKET NO.  03-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of 
postoperative thyroid cancer, claimed as attributable to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1951 to 
January 1954.  For service during the Korean Conflict, he was 
awarded the Purple Heart Medal and Korean Service Medal with 
three Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In 2007, the veteran testified 
before the undersigned at a video conference hearing 
conducted at the St. Louis, Missouri, RO.  

The case was previously before the Board in July 2007, at 
which time it was remanded for additional evidentiary 
development.  The requested development was attempted, but 
responses received from the appropriate offices revealed that 
no additional information could be located corroborating the 
veteran's participation in any radiation risk activities.  
Stegall v. West, 11 Vet. App. 268 (1998).  

It is noted that the veteran has been in receipt of a 
70 percent Schedular evaluation with an allowance of a total 
rating based upon individual unemployability effective from 
April 2000.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The Board finds that the veteran has provided consistent 
credible testimony that he witnessed and participated in one 
official operational atmospheric nuclear test which qualifies 
him to be a radiation-exposed veteran, and thyroid cancer is 
presumed by law and regulation to be attributable to this 
exposure.


CONCLUSION OF LAW

Thyroid cancer resulted from radiation exposure during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the veteran's claim.  The veteran was 
provided VCAA notice during the pendency of the appeal, but 
the Board will not discuss VCAA compliance further because 
this decision results in a complete grant of the benefit 
sought.

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for malignant tumors, if shown to have 
become manifest to a degree of 10 percent or more within one 
year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease claimed attributable to 
ionizing radiation exposure during service may be established 
in 1 of 3 different ways.  Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rukeer v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain specified diseases.  Second, service connection may 
be established under 38 C.F.R. § 3.303(d) with the assistance 
of the procedural advantages prescribed in 38 C.F.R. § 3.311, 
if certain conditions are met.  Third, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  Onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device, among other specifically listed activities.  Diseases 
presumptively related to radiation-exposed veterans under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) 
include cancer of the thyroid.

In May 2007, the veteran testified before the undersigned 
with respect to his pending claim.  He reported that 
following service in Korea, he was reassigned to the 
Continental United States and, after leave and an initial 
assignment at Fort Ord, he was reassigned to the 6th Army 
Engineers at 6th Army Headquarters at the Presidio in San 
Francisco.  In that assignment, he performed as an 
intelligence analyst in the engineer section which included 
analysis of information from Desert Rock, Nevada, where 
atomic testing was being conducted in 1953.  He testified to 
two potential exposures.  First, he reported that as a senior 
noncommissioned officer (NCO) he was directed to attend a 
nuclear test detonation along with a general officer and 
other officers of his division to a nuclear detonation 
conducted as part of "Upshot-Knothole."  Second, he reported 
that part of his duties included testing and evaluation of 
materials which were removed from post-detonation blast sites 
for analysis, which were transported from the nuclear test 
center back to the Presidio.  He reported that he was never 
required to wear a film badge or any protective gear.  

Private medical records do reveal that the veteran was 
surgically treated on several occasions for thyroid cancer in 
the late 1960's.  

Although the veteran's service medical records have been 
collected, his service personnel records have not been 
located and are presumed fire related.  VA, of course, has a 
heightened duty to assist in any cases where service records 
are missing or unrecoverable.

The Defense Threat Reduction Agency was only able to discover 
from Army morning reports for 1952 that the veteran was 
assigned to Headquarters, 5th Army, Presidio in July 1952, 
one month after the end of the TUMBLER-SNAPPER Operational 
Period.  A review of Army morning reports for 1953 indicated 
that on May 25, the veteran was assigned to Headquarters, 
6000th Area Service Unit (ASU) also located at the Presidio, 
and the veteran remained assigned to this latter unit 
throughout the end of the UPSHOT-KNOTHOLE Operation period.  
They were unable to discover any independent corroborating 
evidence that the veteran was sent at any time to the Nevada 
Test Site (NTS).  The DTRA was also unable to find any record 
of radiation exposure for the veteran.

The Proponency Office for Preventive Medicine at San Antonio 
was asked to conduct a search for evidence of "occupational 
exposure" to ionizing radiation in 1952 and 1953, but the US 
Army Ionizing Radiation Dosimetry Branch located at the 
Redstone Arsenal, Alabama, only had records dating back to 
1954, so there would be no records for any radiation 
dosimetry for the veteran.

Pursuant to the Board's July 2007 remand, another request was 
sent to the US Armed and Joint Services Records Research 
Center to determine whether the veteran participated in any 
radiation-risk activities while stationed at the Presidio.  
The reply received was that information previously provided 
was all that was available.  It had been the Board's 
intention that the JSRCC attempt to research records of the 
veteran's assigned unit at the Presidio for purpose of 
corroborating the veteran's reports of analyzing post-bomb 
blast materials.  That was not accomplished and the 
representative has argued that this was a failure in the duty 
to assist.  It is also clear that the veteran has, during the 
lengthy pendency of the appeal, attempted to locate fellow 
service members who performed similar duties or who could 
otherwise corroborate his statement with respect to 
personally witnessing a nuclear test and/or conducting post-
blast analysis on materials delivered from the NTS.  It 
appears that all attempts were unsuccessful and that these 
individuals have predeceased the veteran.  

The Board considered remanding the appeal yet again for the 
purpose of attempting to have JSRCC conduct a search of 
records of the veteran's unit at the Presidio for the purpose 
of corroborating his statements, and also referring the 
appeal for a determination of exposure and dose estimate 
under 38 C.F.R. § 3.311 (2007).  Such additional development 
might possibly result in additional evidence favorable to the 
veteran's claim.

However, in consideration of all of the evidence on record, 
including the veteran's consistent credible testimony before 
the undersigned and other written statements, the Board 
concludes that it may allow the veteran's claim on the basis 
of his sworn testimony that he personally observed one of the 
multiple test detonations conducted at the NTS as part of 
Operation UPSHOT-KNOTHOLE in 1953.  There is no objective 
evidence which clearly refutes the veteran's allegation that 
he was physically present during a single nuclear test 
detonation, and onsite participation in a test involving the 
atmospheric detonation of a nuclear device is a defined 
radiation-risk activity in accordance with 38 C.F.R. 
§ 3.309(d)(3).  Accepting that the veteran was actually an 
onsite participant in a radiation risk activity qualifies the 
veteran as a radiation-exposed veteran.  Cancer of the 
thyroid is by law and regulation a disease presumed to be 
attributable to any radiation-exposed veteran.  Accordingly, 
the veteran will be granted service connection for the 
residuals of postoperative thyroid cancer, effective from the 
date of his claim therefor.

ORDER

Entitlement to service connection for the postoperative 
residuals of thyroid cancer is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


